Citation Nr: 0205186	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97- 05 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1982 to October 
1992.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO) which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's disabilities for pension purposes, based on 
the evidence of record, include internal derangement of the 
right knee, rated as 10 percent disabling; hiatal hernia with 
minimal esophageal reflux, rated as 10 percent disabling; a 
tear of the left medial meniscus, rated as 10 percent 
disabling; chronic fatigue syndrome, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
varicosities of the left lower leg, rated as noncompensable.  
The combined disability rating is no more than 40 percent.

3.  The veteran is 37 years old, has a high school diploma, 
and has work experience as a laborer.  He reported that he 
last worked in 1996.

4.  Prior to September 17, 2001, the veteran's disabilities, 
collectively no more than 40 percent disabling, were not 
productive of total disability.

5.  Considering the veteran's age, education, and 
occupational history, his disabilities did not preclude him 
from engaging in substantially gainful employment prior to 
September 17, 2001.

6.  The veteran was granted Social Security disability 
benefits in November 1998, effective May 1996.

7.  Effective September 17, 2001, VA law for determining 
whether a person is permanently and totally disabled was 
revised, allowing for a person to be considered permanently 
and totally disabled for purposes of entitlement to 
nonservice-connected pension if he or she is determined to be 
disabled for purposes of receiving Social Security benefits.

8.  The veteran's disabilities are considered productive of 
total disability as of September 17, 2001.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have been met since 
September 17, 2001.  38 U.S.C.A. §§ 1155, 1502, 1521, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.321(b)(2), 
3.340, 3.342, 4.15, 4.16, 4.17 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for entitlement 
to a permanent and total disability rating for pension 
purposes.  The veteran essentially contends that his current 
disabilities render him unemployable.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and VA medical 
records have been obtained, and the veteran has been afforded 
several VA examinations.  In addition, the RO obtained the 
appellant's private medical records and Social Security 
Administration decisions.  The veteran was also provided a 
hearing before the RO.  The statement of the case and 
supplemental statements of the case provided to the veteran 
and his representative, as well as additional correspondence 
to the veteran, informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim. 

The Board also observes that, in February 2000, the Board 
remanded the appellant's claim for additional development.  
In response, the RO obtained additional VA medical records 
and documents related to the veteran's Social Security 
Administration benefits, as well as scheduled several VA 
examinations and requested additional information regarding 
the veteran's medical treatment from the appellant.  However, 
the appellant failed to report for the scheduled VA 
examinations and failed to submit any additional information 
as to his medical providers prior to the re-certification of 
his appeal to the Board in January 2002.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").  Nonetheless, the Board observes 
that the veteran, in a February 2002 statement, indicated 
that he was willing to submit additional information 
regarding his medical providers.  Nevertheless, a review of 
the record indicates that this information relates to medical 
treatment provided after September 17, 2001, and that such 
development is unnecessary given the favorable decision from 
that date.  As such, the Board finds that the duty to assist 
was satisfied and the case is ready for appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See 
also VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747) 
(1992). 

I.  Factual Background

A preliminary review of the record discloses that the veteran 
is currently service-connected for internal derangement of 
the right knee, which is evaluated as 10 percent disabling, 
effective June 1994.  However, the record also contains 
evidence of several nonservice-connected disabilities.  The 
veteran's additional disabilities for nonservice-connected 
disability pension purposes include hiatal hernia with 
minimal esophageal reflux, tear of the left medial meniscus, 
chronic fatigue syndrome, variscosities of the left lower 
leg, and tinnitus.

A private medical record dated April 1995 shows that the 
veteran was evaluated for his low back and right knee.  
Physical examination of the knee showed mild atrophy in the 
right quadriceps, without swelling, redness, or warmth.  
There was tenderness to palpation, but no evidence of 
instability in the anterior cruciate ligament or laxity in 
the collateral ligaments.  Anterior and posterior drawer 
tests were negative.  Examination of the back was negative 
for abnormal curvatures of the thoracic or lumbar spine.  X-
rays of the right knee were unremarkable.  The diagnosis was 
right knee pain.

A private radiology report dated May 1995 indicates that 
magnetic resonance imaging (MRI) showed a small synovial 
effusion of the right knee, without any specific 
abnormalities.

A September 1995 VA examination showed that the veteran 
complained of right knee locking and giving out. Physical 
examination was negative for swelling or deformity.  There 
was no evidence of muscle atrophy and the joint line was not 
tender.  Patellar compression was painful, but McMurray's and 
drawer testing were negative.  The veteran had range of 
motion from zero (0) to 130 degrees.  The diagnosis was 
internal derangement of the right knee.

An October 1996 VA examination report indicates that the 
veteran complained of falls, popping and giving out of the 
right knee, constant fatigue, poor memory, difficulty 
concentrating, and frequent sore throats and ear infections, 
numbness and discomfort in the fingertip, and daily 
heartburn.  Physical examination showed that the veteran had 
a slightly antalgic gait and used a cane in his right hand; 
normal lymphatic and hemic systems; normal sinuses, nose, 
mouth, and throat; normal cardiovascular system; mild to 
moderate varicosities below the left knee; normal ears and 
eyes; tenderness of the epigastrium without muscle spasm or 
guarding; normal bowel sounds; and normal neurologic and 
psychiatric examinations.  Examination of the right knee 
showed tenderness over the lateral and posterior aspects, 
without effusion, heat, or redness.  The range of motion was 
zero (0) to 135 degrees.  Examination of the left knee 
revealed tenderness to palpation posteriorly, without 
effusion, heat, or redness.  There was no evidence of 
anterior, posterior, medial, or lateral instability.  Range 
of motion was from zero (0) to 140 degrees.  X-rays of the 
chest were normal and an upper gastrointestinal series showed 
a small hiatal hernia with minimal gastroesophageal reflux.  
MRI of the knees showed tears of the posterior horn medial 
meniscus of the right knee and of the anterior horn medial 
and lateral meniscus of the left knee, with minimal 
degenerative arthritic changes in the medial compartments of 
the knees.  An electrocardiogram was read as borderline due 
to minimal voltage criteria for left ventricular hypertrophy.  
The diagnoses were internal derangement of the left knee, 
internal derangement of the right knee, hiatal hernia with 
minimal gastroesophageal reflux, numbness of the fingertips 
without a cause, chronic fatigue syndrome, and minimal 
macrocytic anemia.

February 1997 VA medical records show diagnoses of bilateral 
tears of the meniscus cartilage, gastroesophageal reflux 
disease, and a history of Epstein-Barr virus.  A March 1997 
VA medical record shows diagnoses of bilateral tears of the 
meniscus cartilage, variscosities of the lower left 
extremity, gastroesophageal reflux with hiatal hernia, and 
degenerative joint disease.

The veteran was afforded a hearing before the RO in April 
1997.  According to the transcript, the veteran testified, 
with regard to his claim for an increased rating, that he has 
chronic right knee pain, requiring the use of medication and 
a knee brace.  He complained of swelling, balance problems, 
instability and locking of the right knee.  The veteran also 
testified, in connection with his claim for nonservice-
connected pension, that he had a high school education.  He 
stated that the only formal vocational education subsequent 
to that was what he learned in the military as an aircraft 
armament weapons system repairman.  He reported that the last 
time he was employed was from November 1995 to May 1996, 
doing "general labor work" which he quit due to his 
physical limitations.  He also reported that he was exempted 
from the "[Mu]st Work First Program" of the Family 
Independence Agency's requirement that a person must find 
employment in order to receive Aid for Dependent Children 
because his disabilities cause him to be unemployable.  The 
veteran related that he had problems with left leg swelling, 
a torn meniscus of the left knee, chronic fatigue syndrome, 
memory impairment, and tinnitus.  The veteran also indicated 
that he had applied for Social Security benefits, and was 
awaiting a decision.  

A May 1997 VA examination showed that the veteran had minimal 
swelling of the left knee, but no evidence of swelling on the 
right.  There was no evidence of deformity bilaterally, and 
his quadriceps were well developed.  There was tenderness on 
palpation of the right knee, but with a stable patella.  
Range of motion was from zero (0) to 130 degrees, with 
complaints of pain in the right knee.  McMurray's test was 
negative and drawer testing was 1+.  The diagnosis was a tear 
in the right knee posterior horn of medial meniscus with 
degenerative joint disease.  An audiological examination 
resulted in a diagnosis of bilateral constant tinnitus.  His 
speech recognition was 96 percent bilaterally.  The 
impression was hearing within normal limits except for mild 
hearing loss at 6000-8000 Hertz in the left ear.

Private medical records dated May 1997 through July 1997 show 
diagnoses of chronic fatigue syndrome, hiatal hernia, and 
internal derangement of the knees.  A May 1997 record also 
shows a diagnosis of degenerative arthritis and a June 1997 
record shows a diagnosis of torn ligament-cartilage pain.  
Another June 1997 record indicates that the veteran requires 
using a cane.

A September 1997 VA examination report indicates that an MRI 
of the left knee revealed tears in the anterior horn of the 
medial meniscus of the left knee and in the anterior horn of 
the lateral meniscus of the left knee, with mild degenerative 
changes.  The examiner noted that the veteran was unemployed, 
with a thirty-two pack smoking history and that the veteran 
drinks about six to twelve cans of alcohol on the weekends.  
Physical examination shows that the veteran's blood pressure 
was 120/80, and that he had hyperpigmentation on the left 
foot and hair loss on the lower third of the shin.  There was 
no evidence of paresthesia of the lower extremities and 
arterial doppler studies of the lower extremities showed a 
minimal abnormality of the left dorsalis pedis signal, which 
was determined to be clinically insignificant.  The diagnosis 
was history of intermittent claudication of the lower 
extremities, "however, arterial doppler studies of bilateral 
lower extremities are normal." 

An August 1998 VA examination indicates that the veteran 
reported that he had not been working for the previous two 
years due to "congestive failure and . . . anxiety."  He 
also reported that he smoked.  The examiner noted that the 
veteran wore an elastic brace on his right knee and elastic 
stocking on his left leg.  He did not use a cane.  Physical 
examination revealed a slow gait and normal posture.  
Examination of the lumbosacral spine showed normal alignment 
and good muscle tone, without spasms.  Range of motion was 
from 30 degrees extension to 70 degrees flexion without 
complaints of pain, and lateral flexion and rotation to 30 
degrees.  Straight leg raising was to 75 degrees.  There was 
no evidence of swelling in the legs and there was equal 
circumference of the mid-calf region, without atrophy of the 
muscles.  Bilateral knee examination showed normal alignment, 
without deformity, swelling, or effusion.  Patellar position 
was normal, despite complaints of pain on palpation over the 
patella.  The joint line was not tender.  Drawer, McMurray, 
and Lachman tests were negative.  Range of motion was from 
zero (0) to 140 degrees bilaterally.  Quadriceps had normal 
muscle tone.  The veteran failed to report for an MRI of the 
knees.  The diagnosis was subjective complaints of bilateral 
knee pain and lower back pain, without objective evidence of 
pathology.  The examiner opined that the veteran's complaints 
of pain and weakness were "not likely to limit the 
functional ability of the joints and spine when these are 
used repeatedly . . . ."

July 1998 through October 1998 VA medical records showed that 
the veteran was treated for alcohol dependence.  The records 
also indicate that the veteran had been diagnosed with major 
depressive disorder, chronic fatigue syndrome, hiatal hernia, 
gastroesophageal reflux disease, and arthritis of both knees.  
The records indicated that the veteran reported that he 
smoked two packs per day, had an automobile and driver's 
license, and that his last job was as a semi-skilled laborer, 
which he left due to "retire[ment]/disability."  He was 
referred to an Alcoholics Anonymous group for further 
treatment of his alcohol abuse.  

Records associated with the veteran's application for Social 
Security benefits are also associated with the claims file.   
A November 1998 Social Security Administration Notice of 
Decision indicates that a "fully favorable" decision was 
made, granting the veteran Social Security benefits.  
According to the decision by the Office of Hearing and 
Appeals, the veteran had been diagnosed with bilateral 
arthritis of the knees, Epstein-Barr disease, depression, and 
"hand problems."  The decision noted that the veteran had 
been treated for "aches and pains related to back and hand 
pain," but that there was no objective evidence of a 
disorder.  The decision also noted that the veteran had 
subjective complaints of fatigue, lack of energy, needing to 
lie down for 2 hours per day, constant leg and knee pain, and 
an inability to sit, stand, or walk for long time periods.  
The veteran was found to be disabled since May 9, 1996 on the 
basis that he could not do his past work as a laborer due to 
his knee disorder.  The findings also noted that the veteran 
had a high school education, past work experience as 
unskilled to semi-skilled laborer with a medium to heavy 
level of exertion, and that he was functionally impaired such 
that he only had the capacity for "less than sedentary 
work" based on the veteran's subjective complaints.  The 
decision further stated that the veteran did not have 
"transferable skills to perform other work within his 
physical and mental" capacity.  

The accompanying Residual Physical Function Capacity 
Assessment shows that the veteran had previously been 
diagnosed with post knee injuries and chronic fatigue 
syndrome.  Clinical findings indicated that the veteran used 
a cane while walking, but did not appear to need it for 
equilibrium or stability.  There was no evidence of deformity 
of either knee, but there was minimal swelling of the left 
knee.  There was also no evidence of leg swelling or 
quadricep atrophy.  Range of motion was to 130 degrees.  The 
veteran complained of pain on range of motion and squatting.  
McMurray testing was negative, but drawer testing was 1+.  

Additional examination records from the Family Independence 
Agency, also affiliated with the Social Security records, 
indicate diagnoses of torn meniscus of the left knee, 
degenerative arthritis of the right knee, hiatal hernia with 
gastroesophageal reflux disease, and chronic fatigue 
syndrome.  The veteran also complained of numbness of both 
hands, but x-rays of the wrists and the right hand were 
negative.  

VA medical records dated April 2000 show that the veteran had 
complaints of bilateral leg swelling and numbness, 
gastroesophageal reflux disease, bilateral meniscus tear, and 
chronic fatigue syndrome. 

A report of an April 2000 venous reflex test is also 
associated with the claims file.  According to the report, 
there was no evidence of deep vein thrombosis to the left 
lower extremity deep venous system upon venous duplex 
testing.  Venous doppler testing was also negative for deep 
vein thrombosis of the left lower extremity.  Other diagnoses 
included tenderness and varicosities of the left lower 
extremity.

The veteran was also afforded an EMG needle study of nerve 
conduction velocity in April 2000.  According to the report, 
motor and sensory conduction studies of the upper extremities 
were normal.  In addition, the nerve conduction and EMG 
studies of the lower extremities were normal.  

A May 2000 order form from Jobst Institute, Incorporated, 
shows that the veteran ordered two left thigh supports, with 
one-inch silicone elastic.

A December 2001 private record of "medical needs" for the 
Family Independence Agency indicates that the veteran had 
been diagnosed with chronic obstructive pulmonary 
disease/angina "(heart problems), circulatory problem," 
post-traumatic stress disorder, and "knee problems."  The 
record noted that the veteran would require lifetime 
treatment, with office visits of 1-2 per month.  The record 
also noted that he could not work at his "usual occupation" 
or "any job" for his "lifetime."

Other information relevant to the veteran's claim for 
nonservice-connected pension has been associated with the 
claims file.  The veteran submitted a VA Form 21-527, dated 
April 2000, which indicated that he completed high school and 
had training during his ten years of military service.  The 
veteran also indicated that he worked as a laborer for five 
months in 1996, and that he had previously worked for two 
months as a laborer in 1995.  In addition, the veteran 
indicated that he became totally disabled in May 1996, and 
that he was on welfare until November 1995.  Further, in an 
April 2000 statement, the veteran indicated that he missed 
two to three days a week at his last job due to 
transportation problems.  According to the statement, the 
veteran did not have a car or carpool, could not take the bus 
to his job, and the one and one half mile walk was too much 
"strain" on his legs, so he quit his job. 

II.  Entitlement to nonservice-connected pension prior to 
September 17, 2001

According to the law, nonservice-connected pension benefits 
are generally available for a qualifying veteran of a period 
of war if he or she is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of his or her own willful misconduct.   See 38 U.S.C.A. 
§ 1521(a) (West 1991).  A veteran is entitled to such pension 
benefits if the veteran served for 90 days or more during a 
period of war; if the veteran served during a period of war 
and was discharged from service due to a service connected 
disability; if the veteran served for a period of 90 
consecutive days which began or ended during a period of war; 
or if the veteran served for a total of 90 days during more 
than one period of war.  See 38 U.S.C.A. § 1521(j). 

There are three alternative regulations upon which a finding 
of permanent and total disability for pension purposes may be 
based.  In accordance with the VA Schedule for Rating 
Disabilities, one may establish that the veteran has a 
lifetime impairment which renders it impossible for the 
"average person" to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1502.  This method requires 
rating each disability under the appropriate Diagnostic Code, 
and then combining the ratings to determine whether the 
veteran holds a combined 100 percent schedular evaluation for 
pension purposes.  If a veteran suffers the permanent loss of 
the use of both hands or both feet, or of one hand and one 
foot, or of the sight of both eyes, or becomes permanently 
helpless or permanently bedridden, the veteran will be 
considered permanently and totally disabled.  See 38 C.F.R. 
§ 4.15.  Absent a combined 100 percent schedular evaluation, 
one may establish permanent and total disability for pension 
purposes by proving that the veteran has a lifetime 
impairment which precludes him or her from securing and 
following substantially gainful employment.  See 38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be 60 percent disabling or more.  If 
there are two or more disabilities, there must be one 
disability rated as 40 percent disabling and sufficient 
additional disability to bring the combined rating to at 
least 70 percent disabling.  If the veteran is considered 
permanently and totally disabled under these criteria, he or 
she is then awarded a 100 percent schedular evaluation for 
pension purposes.  See 38 C.F.R. §§ 4.16, 4.17.

Even if the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background, and other related factors.  See 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b).

A permanent and total disability rating under the provisions 
of 38 C.F.R. §§ 4.15, 4.16, and 4.17 will not be precluded by 
reason of the coexistence of misconduct disability when a 
veteran, regardless of employment status, has also innocently 
acquired 100 percent disability, or where unemployable, the 
veteran has other disabilities which were innocently acquired 
and which meet the percentage requirements of 38 C.F.R. 
§§ 4.16 and 4.17, and which would render, in the judgment of 
the rating agency, the average person unable to secure or 
follow substantially gainful employment.  See 38 C.F.R. 
§ 4.17a. 

The veteran's internal derangement of the right knee is rated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under this Diagnostic Code, a 10 
percent disability evaluation is warranted for slight 
recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  For a 20 
percent disability evaluation, there must be moderate knee 
impairment, with recurrent subluxation or lateral 
instability.  Id.  Upon reviewing the rating criteria in 
relation to the evidence regarding the veteran's service-
connected right knee disorder, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation.  The 
objective evidence of record does not show that the veteran 
has moderate recurrent subluxation or instability.  The most 
recent VA examination, in August 1998, was negative for 
objective evidence of instability or locking, and range of 
motion was normal.  See 38 C.F.R. § 4.71, Plate II (normal 
flexion and extension of the knee is from 0 to 140 degrees).  
And, while the veteran has subjective complaints of 
instability and locking, these are contemplated by the 10 
percent disability evaluation. 

In addition, the veteran was diagnosed with a tear of the 
left medial meniscus, also evaluated as 10 percent disabling 
under Diagnostic Code 5257.  With regard to the veteran's 
left knee, the medical evidence again shows that the veteran 
does not have recurrent moderate subluxation or lateral 
instability of the left knee, and that he has normal range of 
motion of the left knee.  Rather, the veteran has pain and 
occasional mild swelling.  Therefore, the veteran's 
symptomatology most closely fits within the criteria for the 
currently assigned 10 percent disability evaluation.  

Furthermore, the veteran was diagnosed with a hiatal hernia 
with minimal esophageal reflux, for which a 10 percent 
disability rating was assigned, rated by analogy to 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  See 38 C.F.R. § 4.20 (2001) 
(when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).  
According to Diagnostic Code 7338, a 10 percent disability 
evaluation is assigned for a post-operative recurrent 
inguinal hernia, which is readily reducible and well 
supported by a truss or belt.  With the exception of the 
digestive discomfort that the veteran experiences, treatment 
records and VA examination reports show little in the way of 
abnormal clinical findings.  There is no evidence of 
abdominal muscle spasm or guarding, or bowel problems.  
Likewise, there is no evidence that the veteran's hiatal 
hernia required surgical intervention.  As such, the 
veteran's symptomatology is contemplated by the currently 
assigned 10 percent disability evaluation.

Additionally, the veteran was diagnosed with chronic fatigue 
syndrome, for which a 10 percent disability rating was 
assigned.  Pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 
6354, a 10 percent disability evaluation is assigned for 
debilitating fatigue and cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion) which 
waxes and wanes, but results in periods of incapacitation of 
at least one but less than two weeks total duration per year, 
or symptoms controlled by medication.  A 20 percent 
disability evaluation is warranted for debilitating fatigue 
and cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion) which are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  For purposes of evaluation, 
chronic fatigue syndrome is considered incapacitating if it 
requires bed rest and treatment by a physician.  See 
38 C.F.R. § 4.88b, Diagnostic Code 6354.  In this case, the 
clinical evidence of record does not show that the veteran 
has been experiencing periods of incapacitation of two to 
four weeks per year or that his chronic fatigue, standing 
alone, results in a nearly constant restriction of his daily 
activities.  Thus, the Board finds that the veteran is not 
entitled to a disability rating in excess of 10 percent for 
chronic fatigue syndrome.

In addition, the veteran was diagnosed with tinnitus, and a 
noncompensable disability evaluation was assigned.  According 
to 38 C.F.R. § 4.87, Diagnostic Code 6260, a compensable 
disability evaluation of 10 percent is warranted for 
recurrent tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260.  In this regard, the Board notes that the veteran's 
tinnitus was determined to be bilateral and constant.  Thus, 
a disability rating of 10 percent is warranted.

The veteran was also diagnosed with varicosities of the lower 
left leg.  A noncompensable disability evaluation was 
assigned pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120.  
Under this code, a noncompensable disability evaluation is 
assigned for asymptomatic palpable or visible varicose veins.  
For the next higher disability evaluation, there must be 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  In considering the rating criteria in relation to 
the objective evidence of record, there is no evidence that 
the veteran has intermittent edema of the extremity or aching 
and fatigue in his left leg.  Examination in April 2000 was 
negative for deep vein thrombosis of the left leg.  And, 
while the Board acknowledges the veteran's use of a thigh 
support for his left leg, there is no objective evidence of 
pathology for the veteran's complaints.  Further, the 
veteran's tenderness on palpation of his left leg is 
contemplated by the noncompensable disability evaluation.  
Accordingly, a 10 percent disability rating for varicosities 
of the left lower leg is not warranted.

The Board also observes that the veteran failed to report for 
additional VA examinations, which presumably would have 
resulted in additional findings relevant to the issue of 
whether the veteran had any additional nonservice-connected 
disabilities or whether the veteran was entitled to a higher 
rating for those disabilities which were already of record.  
As such, the evidence of record indicates that the veteran 
has internal derangement of the right knee, hiatal hernia 
with minimal esophageal reflux, a tear of the left medial 
meniscus, chronic fatigue syndrome, tinnitus, and 
varicosities of the left lower leg.  With regard to these 
disorders, as discussed above, the Board finds that ratings 
of 10 percent for internal derangement of the right knee, 10 
percent for hiatal hernia with minimal esophageal reflux, 10 
percent for a tear of the left medial meniscus, 10 percent 
for chronic fatigue syndrome, 10 percent for tinnitus, and a 
noncompensable rating for varicosities of the left lower leg 
are warranted.  Therefore, the Board finds that the veteran's 
combined disability rating is 40 percent.  See 38 C.F.R. 
§ 4.25.

As previously noted, under the laws and regulations in effect 
prior to September 17, 2001, entitlement to pension benefits 
may be found if the veteran has a lifetime impairment which 
renders it impossible for an average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a); 
38 C.F.R. § 4.15.  Based on a review of the medical evidence, 
the Board concludes that there are no clinical findings 
indicating that the veteran's disabilities alone, as 
described above, are so severe that they would preclude an 
average person from sustaining substantially gainful 
employment.  Further, the veteran does not have a single 
disability rated at 60 percent or greater under the 
applicable schedular criteria, and his total combined 
evaluation is not 70 percent or greater.  In fact, the 
veteran's total combined evaluation is not greater than 40 
percent.  Thus, the veteran's disabilities are clearly not 
representative of a total disability as contemplated by 
38 C.F.R. §§ 4.16, 4.17.

Although the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16, the Board must consider 
whether the veteran is entitled to pension benefits based on 
extra-schedular criteria, including his disabilities, age, 
occupational history, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).  In this regard, the Board notes 
that the veteran is 37 years old and has completed high 
school.  He reported that he last worked as a laborer for 5 
months, wherein he reported that he missed two to three days 
per week due to his inability to find transportation, despite 
reporting that he has a driver's license and access to an 
automobile.   However, there is no evidence associated with 
the file showing that the veteran sought employment closer to 
home and was denied such employment on the basis of his 
disabilities.  

Upon consideration of the veteran's disabilities, age, 
education, and occupational history, the Board is not 
persuaded that the veteran was permanently and totally 
disabled before September 17, 2001.  The Board acknowledges 
the veteran's limited educational history, as well as his 
employment history, which consists primarily of labor-related 
positions.  The Board also acknowledges the veteran's 
complaints of knee pain, tinnitus, heartburn, and fatigue, as 
well as his complaints of swelling in his left leg.  However, 
the Board is not satisfied that the evidence of record 
supports a finding of permanent and total disability.  The 
veteran's knee disorders, hiatal hernia, chronic fatigue 
syndrome, tinnitus, and varicosities of the left leg, while 
objectively confirmed by the evidence of record, do not 
appear to prohibit substantially gainful employment.  
Additionally, the record is negative for an opinion rendered 
by a medical professional, in the period prior to September 
17, 2001, that the veteran is unable to work based on his 
disabilities.  See 38 C.F.R. § 4.17a.  And, while the Board 
acknowledges that the veteran was found disabled as of May 
1996 by the Social Security Administration, the Board notes 
that Social Security decisions are merely persuasive, and not 
binding on VA determinations.  Likewise, the Social Security 
Administration's decision relied on the veteran's subjective 
complaints in rendering him functionally impaired and did not 
explain how the veteran's objectively confirmed bilateral 
knee disorder rendered him unemployable.  See Wood v. 
Derwinski, 1 Vet. App 190, 192 (1991) (the Board is not 
required to accept unsubstantiated and ambiguous opinions).

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a permanent 
and total disability rating for pension purposes, on either a 
schedular or extra-schedular basis, prior to September 17, 
2001.

III.  Entitlement to nonservice-connected pension from 
September 17, 2001

Effective September 17, 2001, 38 U.S.C.A. § 1502 (a) was 
revised.  According to the revised statute, one may establish 
that a veteran is permanently and totally disabled if the 
veteran is a patient in a nursing home for a long-term care 
due to a disability; disabled for purposes of benefits 
administered by the Commissioner of Social Security; 
unemployable as the result of a disability which is 
"reasonably certain" to continue for the life of the 
veteran; or if the veteran has a lifetime impairment which 
renders it impossible for the "average person" to follow a 
substantially gainful occupation.  See Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, §§ 206-
207, 115 Stat. 976 (2001).

In this case, the Board finds that the veteran is entitled to 
nonservice-connected pension effective September 17, 2001.  
As discussed earlier, a November 1998 Notice of Decision by 
the Social Security Administration granted the veteran Social 
Security benefits on the basis that he was disabled due to 
his inability to work as a laborer, and that the veteran was 
functionally impaired such that the veteran could not perform 
any other work.  While there is no medical opinion that the 
veteran is unemployable, the veteran is presumed to be 
totally and permanently disabled because he is disabled for 
purposes of receiving Social Security benefits.  See 
38 U.S.C.A. § 1502(a).  As such, the veteran is entitled to a 
permanent and total disability rating for nonservice-
connected pension purposes, effective September 17, 2001.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a) (the 
effective date cannot be earlier than the effective date of 
the change in the law). 


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes 
is granted effective September 17, 2001.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

